STRAUP, C. J.
I concur. To move for a new trial under section 3005, the applicant is required to give notice that leave to file such a motion will be asked, and on the hearing thereof to show by affidavit or by testimony some reason satisfactory to the court or the Judge thereof excusing a failure to file such a motion within the time prescribed by the statute or enlarged by the court. If found sufficient, leave to file the motion should then be granted; otherwise not. It should not be allowed as matter of course nor without notice or without a showing. No showing was here made nor attempted to be made.